DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 9/30/21.  Claims 12, 14, 16 are cancelled; claims 1 and 18 are amended; claims 1-11, 13, 15 and 17-20 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of “further consisting of an alignment aid on the crown” is not taught by the specification as originally filed. Per MPEP 2111.03(II), “When the phrase "consists of" appears in a clause of the body of a claim, rather than consisting of’ is closed to unrecited elements."” Here the term being set off - such that its scope is “closed to unrecited elements” - is the “the crown”, and not “the alignment aid”. Applicant points to paragraph 54, which references Fig. 10, for support. However, the crown is taught in the specification as originally filed to comprise cavities (See paragraph [0024], [0036] for an understanding of the scope of a “crown”). Moreover, Fig. 10 clearly shows a hosel type aperture.  Applicant’s Remarks 9/30/21 would lead one to believe the intended scope of the amended limitations is to limit elements of the “alignment aid” to only the crown so as to disqualify Barrets’ use of alignment aid markings on the ball, however, this is not being claimed. Applicant should consider amending to “further comprising an alignment aid on the crown, wherein the alignment aid consists of...” instead of “further consisting of an alignment aid on the crown”. Claims 2-11, 13, 15 and 18-20 are rejected based on their dependency to 1 and 18, receptively. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 1-11, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and . 
As per claim 1, Waites et al. teaches a putter club head 20 comprising: a body 22, a face 42, a back opposite the face (Fig. 3), a heel Id., a toe opposite the heel Id., a crown (top surface of the body 22), an alignment aid (top surfaces 28, 30 and lines 34 and 38) on the crown, and a sole 24 opposite the crown; the alignment aid comprising: a plurality of sight lines 34, 36, 38; a top surface (between the sight lines); wherein a primary sight line 36 is disposed on the crown surface aligned with a centerline of the putter (column 4, lines 50-57), the primary sight line 36 comprising a first color (column 3, lines 55-60); wherein the top surface comprises a second color (“coloured on its top surface in areas 26, 28, 30, 32”); wherein a first auxiliary sight line 38 extends parallel to and is positioned offset from the primary sight line 36 at a predetermined distance towards the heel (column 4, lines 50-57), the first auxiliary sight line comprising a third color (column 4, lines 50-57); and wherein a second auxiliary sight line 34 extends parallel to and is positioned offset from the primary sight line 36 at the predetermined distance towards the toe, the second auxiliary sight line comprising the third color (column 4, lines 50-57).  
Waites et al. further teaches wherein the primary (“center line”) is positioned “to indicate the centre of the putter”, and the other two lines 34, 38 “line up with the diameter of a golf ball” (column 4, lines 50-57). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one ordinary skill in the art would understand this disclosure of Waites et al. as teaching wherein the center line 36 of the arguably, this centerline, as understood by one ordinary skill in the art, passes through a geometric center of the face (See also Figures 2, 3). Notwithstanding, examiner cites to analogous art reference Reed et al. for its teaching of an alignment aid (“alignment groove 74”) that extends about a centerline that extends perpendicular to a face and passes through a geometric center of the face (Fig.’s 2-3, 6; column 5, lines 11-24). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the primary sight line 36 of Waites et al., in alignment with the geometric center of the face to aid the golfer’s aligning the putter with the face center. 
Waites et al. teaches wherein the third color of the first and second auxiliary sight lines 38, 34 are different from the second color (column 3, lines 50-57). Admittedly, Waites et al. does not expressly teach the claimed color configuration as required by claim 1. However, Barrett, directed to the analogous art of golf alignment systems, teaches the following features to be known in the art: a golf club comprising a primary sight line with a primary color of red, flanked by auxiliary lines comprising a non-primary color of green (column 3, lines 45-49; column 5, lines 9-25). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select the color pattern of Barrett for the alignment lines of Waites et al.. The motivation to combine references is to improve “vernier acuity”, thereby enhancing the alignment technique (See column 3, lines 34-49 of Barrett explaining the benefits of the color scheme as it relates to the Vernier acuity phenomenon). The proposed modification is considered to have a reaosonable expectation of success since Waites et al. teaches the sightlines to be “coloured” (column 3, lines 55-62).

  With respect to claims 2-3, the combination of Waites et al. as modified by Barrett teach wherein the third and fourth color are the same (i.e. green), and different from the first (red) and second color. The motivation to combine is the same as stated above. Regarding the claim language that the third and fourth color are different, examiner considers this limitation to be an obvious design choice of printed matter. Examiner gives criticality to the requirement that the auxiliary lines comprise a muted, non-primary color as this serves to improve Vernier acuity when flanking a centered parallel line of a contrasting primary color. Both applicant’s invention and Barrett recognize this feature (See column 3, lines 34-49 of Barrett). However, the specific muted non-primary colors are a matter of design preference so long as they contrast with the primary center line. At paragraph [0056] (PG Pub. No. 2020/0147460) applicant recognizes that “any ... suitable muted color” can be used for the second and third color to achieve the improved alignment. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art, at time of applicant’s filing, would recognize that the width of the sighting lines dictates the discernibility of the line. To have increased the primary sighting line width contra the two auxiliary lines would have been obvious to make the center line more readily visible to the golfer to align the club at its center.  Supplemental to this, Barrett teaches such features to be known in the art (column 4, lines 26-68). The motivation to combine is the same as stated above, as the differences in width contributes to the enhancement of Vernier acuity. It is noted Barrett discusses the widths as it relates to the golf ball indicia, and further states that “the club head can include three lines” and wherein the golf ball indicia matches the putter indicia (column 5, lines 1-30). Admittedly, the disclosure of Barrett is vague as to whether the three lines on the putter match the width pattern of the three lines on the ball. However, to have applied the width principlas of the golf ball to the lines on the putter head would have been obvious to one ordinary skill in the art at time of applicant’s effective filing. Again, the Vernier acuity is improved. 
As per claims 5-6, Waites et al. teaches wherein one or more of the primary sight 36 line, the first auxiliary sight line 38, and the second auxiliary sight line 34 comprises a groove (column 4, lines 50-56; Fig. 2), wherein; the primary sight line comprises a primary groove, the first Id.  
As per claim 7, Waites et al. teaches wherein; the primary groove 36 comprises a primary width, the first auxiliary groove 38 comprises a first auxiliary groove width, and the second auxiliary groove 34 comprises a second auxiliary groove width; wherein the first auxiliary groove width is the same as the second auxiliary groove width (“3 mm” – column 4, lines 52-53), but does not expressly teach wherein the first auxiliary groove width and second auxiliary groove width are less than the primary width. However, the same rationale applied above in the rejection of claim 4 pertaining to the width of the sight lines are equally applicable here to the width of the grooves.
As per claims 8-11, 13 and 15, Waites et al. teaches wherein; the offset distance of the first auxiliary sight line from the primary sight line and the offset distance of the second auxiliary sight line from the primary sight line is the same distance (column 4, lines 54-56; claim 15); wherein; the primary sight line comprises a primary length, the first auxiliary sight line comprises a first auxiliary length, and the second auxiliary sight line comprises a second auxiliary length (column 4, lines 54-56; Fig. 3), wherein; the alignment aid is positioned at least partially in a first third of the putter club head Id; wherein; the alignment aid is positioned directly adjacent to the face Id; wherein; the alignment aid extends from the face entirely to the back of the putter club head Id; wherein; the first auxiliary length and the second auxiliary length are the same as the primary length Id. 
Claims 18-20 are rejected based on the combined teachings and legal rationale of Waites et al., Reed et al. and Barrett set forth above in the rejection of claims 1-3. 

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468) and even further in view of Zamora (US Pub. No. 2006/0079343) and Cameron et al. (US pub. No. 2003/0207724)
As per claim 17, Waites et al. does not expressly teach a face insert as claimed. However, Cameron et al., directed to the analogous art of putters, teaches the following to be known in the art: wherein; the body is made from a first material; and the face comprises a face insert 20a, wherein the face insert is made from a second material different from the first material (paragraphs [0007], [0019]; claim 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious incorporate the aforementioned teachings of Cameron et al. into Waites et al. to provide improved “feel” characteristics of the club, including reduced vibrations. 

Response to Arguments
7.	Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicant argues that the teachings of modifying reference Barrett cannot be combined with Waites et al. because Barrett “teaches away” from “applying the markings to just a putter”. In response, it is noted that the features upon which applicant relies (i.e., markings are only applied to the putter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 . 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711